Exhibit CHINA GREEN, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED JUNE 30, 2009 (Stated in US dollars) CHINA GREEN, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED JUNE 30, 2009 (Stated in US dollars) Basis of Presentation On August 13, 2009, China Green Inc. entered into a Share Exchange Agreement with Glorious Pie Limited and its stockholders, pursuant to which the company acquired all of the issued and outstanding capital stock of Glorious Pie Limited in exchange for a total of 10,355,000 shares of our common stock, constituting 82.84% shares of our issued and outstanding common stock, $0.00001 par value per share. On August 13, 2009, China Green Inc. completed an acquisition of Glorious Pie Limited pursuant to the Share Exchange Agreement. The acquisition was accounted for as a recapitalization effected by a share exchange, wherein Glorious Pie Limited is considered the acquirer for accounting and financial reporting purposes. The unaudited pro forma consolidated financial statements of China Green, Inc. in the opinion of management include all material adjustments directly attributable to the share exchange contemplated by the Agreement. The unaudited pro forma consolidated balance sheet reflects the financial position of the company had the share exchange occurred on June 30, 2009. The pro forma consolidated statements of operations were prepared as if the transactions were consummated on July 1, 2008. These pro forma consolidated financial statements have been prepared for comparative purposes only and do not purport to be indicative of the results of operations which actually would have resulted had the transaction occurred on the date indicated and are not necessarily indicative of the results that may be expected in the future. 1 CHINA GREEN, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENTS OF INCOME FOR THE YEAR ENDED JUNE 30, 2009 (Stated in US dollars) Glorious China Pie Green Pro forma Limited Inc. Adjustment Pro forma $ Service income 11,676,141 - - 11,676,141 Cost of services (5,416,156 ) - - (5,416,156 ) Gross profit 6,259,985 - - 6,259,985 General and administrative expenses (81,806 ) (24,281 ) - (106,087 ) Income/(loss) before taxation 6,178,179 (24,281 ) - 6,153,898 Income tax (72,056 ) - - (72,056 ) Net income/(loss) 6,106,123 (24,281 ) - 6,081,842 Other comprehensive income -Foreign currency translation adjustments 46,766 - - 46,766 Total comprehensive income 6,152,889 (24,281 ) - 6,128,608 2 CHINA GREEN, INC. UNAUDITED PRO FORMA CONSOLIATED BALANCE SHEETS AS OF JUNE 30, 2009 (Stated in US dollars) Glorious China Pie Green Pro forma Limited Inc. Adjustment Pro forma ASSETS $ Current assets Cash and cash equivalents 849,457 - - 849,457 Accounts receivables 5,036,977 - - 5,036,977 Deposit paid for labour services 2,028,713 - - 2,028,713 Deposit for contract procurements 1,413,879 - - 1,413,879 Deposit paid for hotel investment negotiation 1,025,677 - - 1,025,677 Total current assets 10,354,703 - - 10,354,703 Plant and equipment, net 1,083,011 - - 1,083,011 Investment in a subsidiary - 100 (100 ) - TOTAL ASSETS 11,437,714 100 (100 ) 11,437,714 LIABILITIES AND STOCKHOLDER’S EQUITY LIABILITIES Current liabilities Amount due to a director 64,499 - - 64,499 Amount due to a shareholder - 23,899 - 23,899 Accrued expenses 10,034 377 - 10,411 Tax payable 72,303 - - 72,303 TOTAL LIABILITIES 146,836 24,276 - 171,112 STOCKHOLDERS’ EQUITY Common shares 100 105 (100 ) 105 Accumulated other comprehensive income 836,560 - - 836,560 Retained earnings 10,454,218 (24,281 ) - 10,429,937 11,290,878 (24,176 ) (100 ) 11,266,602 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 11,437,714 100 (100 ) 11,437,714 3 CHINA GREEN, INC. NOTES TO THE UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED JUNE 30, 2009 (Stated in US dollars) The following adjustment to the unaudited pro forma balance sheet is based on the assumption that the share exchange was consummated on July 1, 2008. (a) Adjustment to reflect the capital amounts had the share exchange occurred on June 30, 2009. 4
